Exhibit 10.1

ALLERGAN PLC

 

2017 Executive Severance Plan

(Effective July 20, 2017)

 

 

 

 

--------------------------------------------------------------------------------

ALLERGAN PLC

 

2017 Executive Severance Plan

 

 

 

 

Page

 

 

 

1.

Purpose

1

 

 

 

2.

Definitions

1

 

 

 

3.

Eligibility

5

 

 

 

4.

Administration

5

 

 

 

5.

Termination of Employment for any Reason

6

 

 

 

6.

Termination of Employment at any time by the Company without Cause or, during
the CIC Protection Period, by the Employee for Good Reason

6

 

 

 

7.

Effect of Federal Excise Tax

7

 

 

 

8.

Other Provisions Applicable to Severance Payments and Benefits.

8

 

 

 

9.

Other Plans and Policies; Non‑Duplication of Payments or Benefits.

9

 

 

 

10.

Special Rules for Compliance with Code Section 409A

9

 

 

 

11.

Claims Procedures.

11

 

 

 

12.

Miscellaneous.

13

 

 

 

‑i‑

 

 

--------------------------------------------------------------------------------

 

ALLERGAN PLC

2017 Executive Severance Plan

1.Purpose.  The purpose of this Allergan plc 2017 Executive Severance Plan (this
“Plan”) is to provide certain Severance Payments and Benefits (as defined below)
to designated key executives and employees of the Company in the event of a
termination of their employment in certain specified circumstances.  This Plan
has been adopted in the form set forth herein effective as of July 20, 2017 (the
“Effective Date”).  The Plan is intended to be a top hat welfare benefit plan
under ERISA.

2.Definitions.  The following definitions are applicable for purposes of this
Plan , in addition to terms defined in Section 1 above:

(a)“Accrued Obligations” means the Employee’s (i)  base salary otherwise payable
through the Date of Termination, (ii) unreimbursed business expenses
reimbursable under Company policies then in effect, and (iii) earned and accrued
vacation pay, if applicable, to the extent not theretofore paid; provided,
however, that in each of (i), (ii) and (iii), to the extent permissible under
applicable law, the Company may offset such amounts against any obligations and
liabilities of the Employee to the Company.

(b)“Affected Employee” has the meaning specified in Section 7(a).

(c)“Affiliate” means with respect to a specified Person, a Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, the specified Person.

(d)“AIP” means, for each Employee, the then current plan or arrangement of the
Company providing cash‑denominated bonuses for annual Company and/or business
unit performance in which such Employee participates.

(e)“Award” means any stock‑based award or cash award permitted to be granted to
an Employee.

(f)“Award Agreement” means an agreement (whether in written or electronic form)
evidencing an Award granted.

(g)“Base Severance Amount” means the sum of (i) the greater of (a) the
Employee’s annual base salary as of the Date of Termination and (b) to the
extent applicable, the Employee’s annual base salary at the time of the first
occurrence of a Change in Control within the two (2) years preceding the Date of
Termination and (ii) the Employee’s target annual incentive opportunity under
the AIP for the fiscal year of the Company as of the Date of Termination.

(h)“Beneficiary” means a person or entity that an Employee designates in writing
to the Company to receive payments or benefits hereunder in the event of the

 

--------------------------------------------------------------------------------

 

Employee’s death.  If no such person or entity is named or there is no surviving
designated Beneficiary, such Employee’s Beneficiary shall be the Employee’s
estate.

(i)“Benefit Continuation” means the continued participation by the Employee and
his or her eligible dependents in the Benefit Plans, upon the same terms and
conditions in effect from time to time for active employees of the Company, as
determined in good faith by the Committee, subject to Employee’s continued
payment of premiums at the same rate as applicable for similarly situated active
employees during the Benefit Continuation Period.

(j)“Benefit Continuation Period” means the period commencing on the Employee’s
Date of Termination and ending on the earlier of (i) the expiration of the
Employee’s Severance Continuation Period and (ii) the date of the Employee’s
commencement of eligibility for benefits under a new employer’s welfare benefit
plans.

(k)“Benefit Plans” means all medical, dental and vision benefit plans of the
Company, as may be in effect from time to time.

(l)“Board” means the Board of Directors of Allergan plc.

(m)“Cause” means, with respect to an Employee, the definition as such term is
defined in any effective written employment agreement with such Employee as of
the Employee’s Date of Termination; otherwise, Cause means (i) the Employee’s
failure to perform his or her duties in any material respect (other than any
such failure resulting from incapacity due to physical or mental illness),
(ii) the Employee’s failure to comply with any valid and legal directive of the
Board or the person to whom the Employee reports, (iii) willful misconduct or
gross negligence by the Employee that has caused or is reasonably expected to
result in material injury to the Company’s business, reputation or prospects,
(iv) the engagement by the Employee in illegal conduct or in any act of serious
dishonesty which could reasonably be expected to result in material injury to
the Company’s business or reputation or which adversely affects the Employee’s
ability to perform his or her duties, (v) the Employee being indicted or
convicted of (or having pled guilty or nolo contendere to) a felony or any crime
involving moral turpitude, dishonesty, fraud, theft or financial impropriety, or
(vi) a material violation by the Employee of the Company’s rules, policies or
procedures.  For any termination by the Company for Cause that occurs after the
occurrence of a Change in Control, termination of an Employee’s employment shall
not be deemed to be for Cause unless and until the Company delivers to the
Employee a copy of a resolution duly adopted by the affirmative vote of not less
than three‑quarters (3/4) of the Board (after reasonable written notice is
provided to the Employee and the Employee is given an opportunity, together with
counsel, to be heard before the Board), finding that the Employee has engaged in
the conduct described in any of (i)‑(vi) above.

(n)“Change in Control” shall have the meaning ascribed to such term in the
Amended and Restated 2013 Incentive Award Plan of the Company, as may be amended
from time to time, and any successor to that plan.

2

--------------------------------------------------------------------------------

 

(o)“CIC Protection Period” means the period commencing on the sixtieth (60th)
day prior to a Change in Control and ending on the second anniversary of such
Change in Control.

(p)“COBRA” means the continuation coverage requirements for “group health plans”
under Title X of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and as codified in Code Section 4980B and ERISA Sections 601 through
608, each as amended from time to time, including rules thereunder and successor
provisions and rules thereto.

(q)“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and all regulations, interpretations, and administrative guidance issued
thereunder.

(r)“Code Section 409A” means Section 409A of the Code, as amended from time to
time, and the Treasury Regulations promulgated thereunder.

(s)“Committee” means the Compensation Committee of the Board or such other
committee as the Board may designate to perform administrative functions under
this Plan.

(t)“Company” means Allergan plc, a public limited company organized under the
laws of Ireland, and all of its Affiliates, collectively (and any successors or
assigns thereto).

(u)“Date of Termination” means, unless otherwise agreed by the Company, (i)  if
the Employee’s employment is terminated by the Employee for Good Reason, the
date that the Employee terminates his or her employment provided that such date
is no later than ninety (90) days after the last day of any applicable cure
period, (ii) if the Employee’s employment is terminated by reason of death, the
date of death of the Employee, or (iii) if the Employee’s employment is
terminated for any other reason, the date on which a notice of termination is
given or the date set forth in such notice, which, in the event of a termination
by the Employee without Good Reason, shall not be less than 60 days after such
notice, provided that the Date of Termination may be accelerated by the Company
to any date following delivery of the notice of termination by Employee.

(v)“Delay Period” has the meaning specified in Section 10(c).

(w)“Effective Date” means the date set forth in the first paragraph of this
Plan.

(x)“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(y)“Employee” has the meaning specified in Section 3.

(z)“Entity” has the meaning specified in Section 8(a).

3

--------------------------------------------------------------------------------

 

(aa)“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(bb)“Excise Tax” has the meaning specified in Section 7.

(cc)“Good Reason” means, with respect to an Employee, the definition as such
term is defined in any effective written employment agreement with such Employee
as of the Employee’s Date of Termination; otherwise, Good Reason means the
occurrence of any of the following events, unless the Employee has consented in
writing thereto:

(i)a material decrease in any of the Employee’s base salary, target bonus, or
long-term incentive opportunity;

(ii)a material diminution in the Employee’s authority, duties or
responsibilities (other than temporarily while the Employee is physically or
mentally incapacitated or as required by applicable law), including any
assignment to the Employee of any duties inconsistent in any material respect
with the Employee’s position (including status, offices, titles and reporting
relationship or level), authority, duties or responsibilities;

(iii)a relocation of the Employee’s primary work location resulting in an
increase in the Employee’s one-way commute by 50 miles or more; or

(iv)the failure of the Company to obtain the binding agreement of any successor
to the Company expressly to assume and agree to fully perform the Company’s
obligations under this Plan, as contemplated in the last sentence of
Section 12(a) hereof;

provided, that within ninety (90) days after the initial occurrence of any of
the events or the initial existence of any of the conditions set forth in (i)
through (iv) above the Employee delivers written notice to the Company of his or
her intention to terminate his or her employment for Good Reason which specifies
in reasonable detail the circumstances claimed to give rise to the Employee’s
right to terminate employment for Good Reason, and the Company fails to correct
such conduct or condition after a period of thirty (30) days following receipt
of such notice; provided, further, that the Employee terminates his or her
employment within ninety (90) days of the failure of the Company to correct such
conduct or condition within the period described above.  For purposes of this
Plan, the termination of an Employee’s employment by the Employee for “Good
Reason” is intended to constitute an “involuntary separation” within the meaning
of Treasury Regulation § 1.409A‑1(n)(2).  

(dd)“Initial Payment Period” has the meaning specified in Section 10(c).

(ee)“JAMS” has the meaning specified in Section 12(f).

(ff)“Limit” has the meaning specified in Section 10(c).

4

--------------------------------------------------------------------------------

 

(gg)“Person” means an individual, corporation, partnership, limited liability
company, association, trust, other entity, group or organization include a
governmental authority.

(hh)“Reduced Amount” has the meaning specified in Section 7(a).

(ii)“Release” has the meaning specified in Section 6.

(jj)“Release Period” has the meaning specified in Section 6.

(kk)“Severance Factor” means (i) in the event the Employee’s employment with the
Company is terminated by the Company without Cause outside of the CIC Protection
Period, 1.5x, or (ii) in the event the Employee’s employment with the Company is
terminated during the CIC Protection Period either by the Company without Cause
or by the Employee for Good Reason, 2.5x.

(ll)“Severance Continuation Period” means, (i) in the event the Employee’s
employment with the Company is terminated by the Company without Cause outside
of the CIC Protection Period, 24 months, or (ii) in the event the Employee’s
employment with the Company is terminated during the CIC Protection Period
either by the Company without Cause or by the Employee for Good Reason, 30
months.  

(mm)“Severance Payments and Benefits” means all benefits provided or payments
made by the Company to or for the benefit of an Employee under this Plan.

3.Eligibility.  Each key executive or employee of the Company who has been
designated in writing by the Committee (each an “Employee”) shall be eligible to
participate in the Plan.  

4.Administration.  Subject to Section 12(d) hereof, this Plan shall be
interpreted, administered and operated by the Committee, which shall have
complete authority, subject to the express provisions of this Plan, to interpret
this Plan, to prescribe, amend and rescind rules and regulations relating to
this Plan, and to make all other determinations necessary or advisable for the
administration of this Plan.  The Committee may delegate any of its duties
hereunder to a subcommittee, or to such person or persons from time to time as
it may designate.  All decisions, interpretations and other actions of the
Committee shall be final, conclusive and binding on all parties who have an
interest in this Plan.  No member of the Committee, nor any Person acting
pursuant to authority delegated by the Committee, shall be liable for any
action, omission, or determination relating to this Plan, and the Company shall,
to the fullest extent permitted by law, indemnify and hold harmless each member
of the Committee and each Person to whom any duty or power relating to the
administration or interpretation of this Plan has been delegated, against any
cost or liability arising out of any action, omission or determination relating
to this Plan, unless, in either case, such action, omission, or determination
was taken or made by such member or other Person acting pursuant to authority
delegated by the Committee in bad faith and without reasonable belief that it
was in the best interests of the Company.

5

--------------------------------------------------------------------------------

 

5.Termination of Employment for any Reason.  Subject to the terms and conditions
hereof, in the event of any termination of an Employee’s employment with the
Company for any reason:

(a)The Company shall pay the Employee the Accrued Obligations, payable on the
dates such amounts would have been payable under the Company’s policies if the
Employee’s employment had not terminated, but in no event more than 60 days
after Employee’s Date of Termination, or sooner if required by applicable law.

(b)Any outstanding Awards (including, for the avoidance of doubt, any
equity‑based Award and any cash‑based Award) held by the Employee as of the Date
of Termination shall be governed by the terms and conditions of the applicable
plan(s) and Award Agreements.

(c)The Employee’s benefits and rights under any of the Company’s benefit plans,
including the Company’s Benefit Plans, shall be determined in accordance with
the applicable provisions of such plans, as may be in effect at the Employee’s
Date of Termination.

(d)The Employee’s AIP award for the year of termination shall be governed by the
terms and conditions of the applicable plan.

In the event of a termination of employment (i) by the Company for any reason,
other than without Cause or (ii) by the Employee for any reason, other than for
Good Reason within the CIC Protection Period, the Employee shall not be entitled
to receive any compensation, payments or benefits, except as specified in
Section 5‎(a)‑‎(c).

6.Termination of Employment at any time by the Company without Cause or by the
Employee for Good Reason during the CIC Protection Period,  In addition to the
payments and benefits set forth in Section 5, in the event the Employee’s
employment with the Company is terminated either (i) during the CIC Protection
Period, by the Employee for Good Reason or (ii) by the Company without Cause,
the Employee shall also be entitled to receive the following payments and
benefits, subject to the Employee signing a release and termination agreement in
a form to be provided by the Company (and which shall include non-competition,
non-solicitation and other customary restrictive covenants) (the “Release”), and
such Release becoming effective, enforceable and irrevocable within 60 days
following the Employee’s Date of Termination (such period, the “Release
Period”):

(a)An amount equal to the product of the Employee’s Severance Factor times the
Employee’s Base Severance Amount, payable in a lump sum on the Company’s first
regularly scheduled payroll date following the expiration of the Release Period.

(b)During the Benefit Continuation Period, the Employee shall be eligible for
the Benefit Continuation.  To receive such Benefit Continuation, the Employee
must elect to continue medical and dental benefits in accordance with the
provisions of COBRA within the time period provided by COBRA.  Notwithstanding
the foregoing, the Company may provide the Employee with the Benefit
Continuation under arrangements other than the Company’s Benefit Plans, provided
that the benefit coverage so provided is

6

--------------------------------------------------------------------------------

 

at least as favorable to the Employee as coverage under the otherwise applicable
Benefit Plans and that if the Benefit Continuation is provided by means of cash
payments to allow the Employee to obtain medical, vision and dental coverage for
the Employee and his or her dependents, such payments shall constitute taxable
income to the Employee.

(c)During the Severance Continuation Period, the Employee shall be provided with
outplacement services selected by the Company.  The outplacement benefits shall
be provided in kind; cash shall not be paid in lieu of outplacement benefits nor
will Severance Payments and Benefits be increased if the Employee declines or
does not use the outplacement benefits.

7.Effect of Federal Excise Tax.  

(a)Cut‑Back to Maximize Retained After‑Tax Amounts.  In the event the Company
determines that any benefit provided or payment made by the Company to or for
the benefit of an Employee, whether paid or payable or distributed or
distributable pursuant to the terms of an agreement, plan, program, arrangement
of the Company or otherwise (a “Payment”) would constitute a “parachute payment”
(as defined in section 280G(b)(2) of the Code, each a “Parachute Payment”) and
subject the Employee to an excise tax imposed by Code Section 4999 (or any
similar tax that may be imposed) or any interest or penalties related to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Company
shall reduce the Payments to an amount that is one dollar less than the smallest
amount that would give rise to the Excise Tax (the “Reduced Amount”), but only
if such Reduced Amount would be greater than the net after‑tax value (after
taking into account the Excise Tax, any tax imposed by any comparable provision
of state law, and any applicable federal, state, and local income and employment
taxes) of the Payments to the Employee.  

(b)Implementation Rules.  If the Payments must be reduced as provided in
Section 7(a), any reduction in Payments required by this provision will occur in
the following order:  (1) reduction of cash payments; (2) reduction of vesting
acceleration of long-term incentive awards; and (3) reduction of other benefits
paid or provided.  In the event that acceleration of vesting of long-term
incentive awards is to be reduced, such acceleration of vesting will be
cancelled in the reverse order of the date of grant for the long-term incentive
award.  If two or more long-term incentive awards are granted on the same date,
each award will be reduced on a pro‑rata basis.  The Employee shall be advised
of the determination as to which Payments will be reduced and the reasons
therefor, and the Employee and his or her advisors will be entitled to present
information that may be relevant to this determination.  In no event shall such
reduction be effected through a delay in the timing of any Payment that is
subject to Code Section 409A (or that would become subject to Code Section 409A
as a result of such delay).

(c)Any determination required under this Section 7 shall be made by an
independent accounting firm of nationally recognized standing selected by the
Company.  For purposes of determining the amount of an Employee’s aggregate
value of Payments on an after-tax basis, the Employee shall be deemed to pay
federal income taxes at the

7

--------------------------------------------------------------------------------

 

highest marginal rate of federal income taxation in the calendar year in which
the Payments are to be made, and state and local income taxes at the highest
marginal rate of taxation in the state and locality of such Employee’s residence
on the date of the Change in Control.

8.Other Provisions Applicable to Severance Payments and Benefits.

(a)Limitation of Benefits In Case of Certain Business
Dispositions.  Notwithstanding anything in this Plan to the contrary, an
Employee shall not be considered to have been terminated by the Company without
Cause for the purposes of Section 6, in the event such termination of employment
results from the sale or spin‑off of an Affiliate, or the sale or spin-off of a
division, other business unit or facility (each an “Entity”) in which the
Employee was employed immediately prior to such sale, if (i) the Employee has
been offered employment with the purchaser of such Entity or with the spun-off
Entity, whether or not such Employee accepts or rejects such offer of
employment, and (ii) the terms and conditions of such new employment include an
agreement or plan binding on such purchaser or spun-off Entity providing that,
upon a termination of the Employee’s employment with the purchaser or spun‑off
Entity without Cause, within one (1) year following such sale or spin‑off, the
purchaser or spun‑off Entity shall pay and provide to such Employee payments and
benefits comparable to those the Employee would have received under the
applicable provisions of Section 6 if the Employee had been terminated without
Cause at the time of such sale (and such termination was not during the CIC
Protection Period) and provided with the corresponding Severance Payments and
Benefits.

(b)Deferrals Included in Salary and Bonus.  All references in this Plan to
salary and annual incentive amounts mean those amounts before reduction pursuant
to any deferred compensation plan or agreement.

(c)Payments and Benefits to Beneficiary Upon Employee’s Death.  In the event of
the death of an Employee, all payments and benefits hereunder due to such
Employee shall be paid or provided to his or her Beneficiary.

(d)Transfers of Employment.  Anything in this Plan to the contrary
notwithstanding, a transfer of employment from the Company to an Affiliate or
vice versa shall not be considered a termination of employment for purposes of
this Plan.

(e)Right of Setoff.  The Company may, to the extent permitted by applicable law,
deduct from and set off against any amounts the Company may owe to the Employee
from time to time, including amounts payable in connection with any Severance
Payment and Benefits, amounts payable in connection with any Award, owed as
wages, fringe benefits, or other compensation owed to the Employee, such amounts
as may be owed by the Employee to the Company, although the Employee shall
remain liable for any part of the Employee’s payment obligation not satisfied
through such deduction and setoff.  By accepting the Severance Payments and
Benefits under this Plan, the Employee agrees to any deduction or setoff under
this Section 8(e).

8

--------------------------------------------------------------------------------

 

(f)Continuation of Benefits During Release Period.  Any Severance Payment or
Benefit that is subject to Code Section 409A that would otherwise have been made
to an Employee but that is conditioned upon the execution and effectiveness of
the Release shall be paid or provided on the first business day following the
expiration of the Release Period subject to the execution and effectiveness of
the Release; provided that any in‑kind benefits provided pursuant to this Plan
shall continue in effect after the Date of Termination pending the execution and
effectiveness of the Release; provided that if the Release is not executed and
does not become effective within the Release Period, the Employee shall
reimburse the Company for the full cost of providing such in‑kind benefits
during the Release Period.

9.Other Plans and Policies; Non‑Duplication of Payments or Benefits.

(a)Superseded Agreements and Rights.  This Plan constitutes the entire
understanding between the Company and the Employee relating to Severance
Payments and Benefits to be paid or provided to the Employee by the Company, and
supersedes and cancels all prior agreements and understandings with respect to
the subject matter of this Plan, other than (i) as expressly set forth in this
Plan, (ii) as determined in writing by the Committee, (iii) as required by law,
or (iv) as expressly provided in a plan, program or arrangement of the Company
which is established following the Effective Date and in which the Employee is a
participant.  

(b)Non‑Duplication of Payments and Benefits.  The Employee shall not be entitled
to any Severance Payment or Benefit under this Plan which duplicates a payment
or benefit received or receivable by the Employee under any employment or
severance agreement, or any other plan, program or arrangement of the Company or
any severance required by applicable law, regulation, sound business practices
and customs; provided, however, that with respect to a benefit or payment that
is expressly required to be provided by applicable law, regulation, sound
business practices or customs or the terms of an individual employment
arrangement, to the extent permissible under applicable law, the Company may
offset the Severance Payments or Benefits due under this Plan by the amount of
such other benefits or payments.

10.Special Rules for Compliance with Code Section 409A.  This Section 10 serves
to ensure compliance with applicable requirements of Code Section 409A.  If the
terms of this Section 10 conflict with other terms of this Plan, the terms of
this Section 10 shall control.

(a)All payments that may be made and benefits that may be provided pursuant to
this Plan are intended to qualify for the “short term deferral “exception under
Code Section 409A and this Plan shall be interpreted
accordingly.  Notwithstanding any other provision of this Plan, to the extent
that the right to any payment (including the provision of benefits) hereunder
provides for the “deferral of compensation” within the meaning of Code Section
409A(d)(1), the payment shall be paid (or benefit provided) in compliance with
Code Section 409A.

(b)Termination of Employment Defined.  For purposes of this Plan, a “termination
of employment” means a separation from service within the meaning of

9

--------------------------------------------------------------------------------

 

Treasury Regulation § 1.409A‑1(h), except for a termination of employment
providing for payments or benefits that are “grandfathered” or excluded from
being a deferral of compensation under Code Section 409A.

(c)Separate Payments.  Any payment of Severance Payments and Benefits shall be
deemed a separate payment for all purposes, including for purposes of Code
Section 409A.  

(d)Six‑Month Delay Rule.  In the event that any Severance Payments or Benefits
constitute “nonqualified deferred compensation” within the meaning of Code
Section 409A and as of the date of the Employee’s “separation from service,”
Employee is a “specified employee” (within the meaning of that term under Code
Section 409A(a)(2)(B), or any successor provision thereto), then, if the amount
of any Severance Payments and Benefits, or any other payments and benefits due
pursuant to any other agreement with or plan, program, payroll practice of the
Company to be paid within the first six months following the date of such
separation from service (the “Initial Payment Period”) exceed the amount
referenced in Treas. Regs. Section 1.409A‑1(b)(9)(iii)(A) (the “Limit”),
then:  (i) any portion of the Severance Payments and Benefits that is payable or
can be provided during the Initial Payment Period that does not exceed the Limit
shall be paid or provided at the times set forth in this Plan; (ii) any portion
of the Severance Payments and Benefits that is a “short‑term deferral” within
the meaning of Treas. Regs. Section 1.409A‑1(b)(4)(i) shall be paid or provided
at the times set forth in in this Plan; and (iii) any portion of the Severance
Payments and Benefits that exceeds the Limit and is not a “short‑term deferral”
(and would have been payable during the Initial Payment Period but for the
Limit) shall not be paid or provided, to the extent making or providing such
payment or benefit during the Initial Payment Period would result in additional
taxes or interest under Code Section 409A of the Code, until the date which is
the earlier of (i) the expiration of the six (6)‑month period measured from the
date of such “separation from service,” and (ii) the date of Employee’s death
(the “Delay Period”) and this Plan shall hereby be deemed amended
accordingly.  Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this section (whether they would have otherwise been payable
in a single sum or in installments in the absence of such delay) shall be paid
or reimbursed to Employee in a lump sum, and any remaining payments and benefits
due under this Plan shall be paid or provided in accordance with the normal
payment dates specified for them herein.

(e)Continued Benefits.  To the extent required by Code Section 409A, any
reimbursement or in‑kind benefit provided under this Plan shall be provided in
accordance with the following:  (i) the amount of expenses eligible for
reimbursement, or in‑kind benefits provided during each calendar year cannot
affect the expenses eligible for reimbursement, or in‑kind benefits to be
provided, in any other calendar year; (ii) any payments in lieu of the benefits
shall be paid no later than the end of Employee’s taxable year next following
Employee’s taxable year in which the benefit or expense was due to be paid; and
(iii) any right to reimbursements or in‑kind benefits under this Plan shall not
be subject to liquidation or exchange for another benefit.

10

--------------------------------------------------------------------------------

 

(f)General Compliance.  In addition to the foregoing provisions, the terms of
this Plan, including any authority of the Company and rights of the Employee
which constitute a deferral of compensation subject to Code Section 409A (and
which is not grandfathered or excluded from being deemed such a deferral), shall
be limited to those terms permitted under Code Section 409A without resulting in
a tax penalty to Employee, and any terms not so permitted under Code
Section 409A shall be modified and limited to the extent necessary to conform
with Code Section 409A but only to the extent that such modification or
limitation is permitted under Code Section 409A and the regulations and guidance
issued thereunder.  The Company and its employees and agents make no
representation and are providing no advice regarding the taxation of the
payments and benefits under this Plan, including with respect to taxes, interest
and penalties under Code Section 409A and similar liabilities under state and
local tax laws.  No indemnification or gross‑up is payable under this Plan with
respect to any such tax, interest, or penalty under Code Section 409A or similar
liability under state or local tax laws applicable to any Employee.

11.Claims Procedures.  

(a)Initial Claims.  An Employee who believes he or she is entitled to a payment
under the Plan that has not been received may submit a written claim for
benefits to the Plan within 60 days after the Employee’s Date of Termination.
Claims should be addressed and sent to:

Compensation Committee of the Board of Directors of Allergan plc

c/o A. Robert D. Bailey

Chief Legal Officer and Corporate Secretary

Morris Corporate Center III

400 Interpace Parkway

Parsippany, NJ 07054

If the Employee’s claim is denied, in whole or in part, the Employee will be
furnished with written notice of the denial within 90 days after the Committee’s
receipt of the Employee’s written claim, unless special circumstances require an
extension of time for processing the claim, in which case a period not to exceed
180 days will apply. If such an extension of time is required, written notice of
the extension will be furnished to the Employee before the termination of the
initial 90-day period and will describe the special circumstances requiring the
extension and the date on which a decision is expected to be rendered. Written
notice of the denial of the Employee’s claim will contain the following
information:

(i)the specific reason or reasons for the denial of the Employee’s claim;

(ii)references to the specific Plan provisions on which the denial of the
Employee’s claim was based;

11

--------------------------------------------------------------------------------

 

(iii)a description of any additional information or material required by the
Committee to reconsider the Employee’s claim (to the extent applicable) and an
explanation of why such material or information is necessary; and

(iv)a description of the Plan’s review procedures and time limits applicable to
such procedures, including a statement of the Employee’s right to bring a civil
action under Section 502(a) of ERISA following a benefit claim denial on
review.  

(b)Appeal of Denied Claims.  If the Employee’s claim is denied and he or she
wishes to submit a request for a review of the denied claim, the Employee or his
or her authorized representative must follow the procedures described below:

(i)Upon receipt of the denied claim, the Employee (or his or her authorized
representative) may file a request for review of the claim in writing with the
Committee. This request for review must be filed no later than 60 days after the
Employee has received written notification of the denial.

(ii)The Employee has the right to submit in writing to the Committee any
comments, documents, records or other information relating to his or her claim
for benefits.

(iii)The Employee has the right to be provided with, upon request and free of
charge, reasonable access to and copies of all pertinent documents, records and
other information that is relevant to his or her claim for benefits.

(iv)The review of the denied claim will take into account all comments,
documents, records and other information that the Employee submitted relating to
his or her claim, without regard to whether such information was submitted or
considered in the initial denial of his or her claim.

(c)Committee’s Response to Appeal.  The Committee will provide the Employee with
written notice of its decision within 60 days after the Committee’s receipt of
the Employee’s written claim for review. There may be special circumstances
which require an extension of this 60-day period. In any such case, the
Committee will notify the Employee in writing within the 60-day period and the
final decision will be made no later than 120 days after the Committee’s receipt
of the Employee’s written claim for review. The Committee’s decision on the
Employee’s claim for review will be communicated to the Employee in writing and
will clearly state:

(i)the specific reason or reasons for the denial of the Employee’s claim;

(ii)reference to the specific Plan provisions on which the denial of the
Employee’s claim is based;

(iii)a statement that the Employee is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, the Plan and all

12

--------------------------------------------------------------------------------

 

documents, records and other information relevant to his or her claim for
benefits; and

(iv)a statement describing the Employee’s right to bring an action under Section
502(a) of ERISA.

(d)Exhaustion of Administrative Remedies.  The exhaustion of these claims
procedures is mandatory for resolving every claim and dispute arising under the
Plan. As to such claims and disputes:

(i)no claimant shall be permitted to commence any arbitration or legal action to
recover benefits or to enforce or clarify rights under the Plan under Section
502 or Section 510 of ERISA or under any other provision of law, whether or not
statutory, until these claims procedures have been exhausted in their entirety;

(ii)in any such arbitration or legal action, all explicit and implicit
determinations by the Committee (including, but not limited to, determinations
as to whether the claim, or a request for a review of a denied claim, was timely
filed) shall be afforded the maximum deference permitted by law; and

(iii)no legal action or arbitration may be commenced by the Employee later than
365 days subsequent to the date of the written response of the Committee to an
Employee’s request for review pursuant to Section 11(c).

12.Miscellaneous.

(a)Assignment; Non‑transferability.  No right of an Employee to any payment or
benefit under this Plan shall be subject to assignment, anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of the Employee or of any beneficiary of the
Employee.  The terms and conditions of this Plan shall be binding on the
successors and assigns of the Company.

(b)Withholding.  The Company shall have the right to deduct from all payments
hereunder any taxes required by law to be withheld therefrom.

(c)No Right To Employment.  Nothing in this Plan shall be construed as giving
any person the right to be retained in the employment of the Company, nor shall
it affect the right of the Company to dismiss an Employee without any liability
except as provided in this Plan.

(d)Amendment and Termination.  The Committee may amend or terminate this Plan at
any time, provided, however (i) during the two (2) years following a Change in
Control, this Plan may not be amended or terminated in any manner materially
adverse to an Employee without the written consent of such Employee, and (ii) at
any other time, this Plan may not be amended or terminated in any manner
materially adverse to an Employee except with 60 days’ advance notice to the
affected Employee, and no such amendment or termination shall be effective to
limit any right or benefit relating to a

13

--------------------------------------------------------------------------------

 

termination by the Company without Cause or by the Employee for Good Reason, in
each case, during the CIC Protection Period, if a Change in Control has occurred
prior to the lapse of such 60‑day notice period.

(e)Governing Law.  THE VALIDITY, CONSTRUCTION, AND EFFECT OF THIS PLAN AND ANY
RULES AND REGULATIONS RELATING TO THIS PLAN SHALL BE DETERMINED IN ACCORDANCE
WITH THE LAWS (INCLUDING THOSE GOVERNING CONTRACTS) OF THE STATE OF NEW JERSEY,
WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS, AND APPLICABLE FEDERAL
LAW.  If any provision hereof shall be held by a court or arbitrator of
competent jurisdiction to be invalid and unenforceable, the remaining provisions
shall continue to be fully effective.

(f)Arbitration.  Any and all disputes, claims, or causes of action, in law or
equity, arising from or relating to this Plan (including the Release, except as
specifically provided in the Release) or its enforcement, performance, breach or
interpretation, will be resolved, to the fullest extent permitted by law, by
final, binding, and confidential arbitration held in the state and county where
the Employee principally worked immediately prior to the Employee’s termination
and conducted through Judicial Arbitration & Mediation Services (“JAMS”) in
accordance with the then-current JAMS Employment Arbitration Rules & Procedures
(and no other JAMS rules). Judgment may be entered on the arbitrator’s award in
any court having jurisdiction. Nothing in this Section 12(f) is intended to
prevent either the Employee or the Company from obtaining injunctive relief in
court to prevent irreparable harm pending the conclusion of any such
arbitration.  For purposes of settling any dispute or controversy arising
hereunder or for the purpose of entering any judgment upon an award rendered by
the arbitrator, the Company and the Employee hereby consent to the jurisdiction
of any or all of the following courts:  (i) the United States District Court for
the District of New Jersey or (ii) any of the courts of the State of New
Jersey.  The Company and the Employee hereby waive, to the fullest extent
permitted by applicable law, any objection which it may now or hereafter have to
such jurisdiction and any defense of inconvenient forum.  The Company and the
Employee hereby agree that a judgment upon an award rendered by the arbitrator
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  This Section 12(f) shall not apply to any claims of
violation of any federal or state employment discrimination laws.

(g)No Duty to Mitigate.  No employee shall be required to mitigate, by seeking
employment or otherwise, the amount of any payment that the Company becomes
obligated to make under this Plan, and, except as expressly provided in this
Plan, amounts or other benefits to be paid or provided to an Employee pursuant
to this Plan shall not be reduced by reason of the Employee’s obtaining other
employment or receiving similar payments or benefits from another employer.

(h)Employment at Will.  Nothing contained in this Plan shall give any employee
the right to be retained in the employment of the Company or shall otherwise
modify the employee’s at will employment relationship with the Company.  This
Plan is not a contract of employment between the Company and any employee.

14

--------------------------------------------------------------------------------

 

(i)Terms Applicable to Employees Outside the United States.  The Committee may
modify the terms and conditions of participation of any Employee who is then
resident or primarily employed outside the United States or is subject to
taxation by a non‑U.S. jurisdiction in any manner deemed by the Committee to be
necessary or appropriate in order that such terms and conditions shall conform
to the laws, regulations, sound business practices or customs of the country in
which the Employee is then resident or primarily employed.  

 

 

15